•Mr. Justice Benson
delivered the opinion of the court.
There are more than thirty assignments of error but counsel for defendant in their brief begin their argument with this statement of their contention:
“Appellant depends for reversal upon two main propositions: One of law, the other of fact.
“A. The right of exemption of building materials from attachment depends upon a timely claim therefor.
“B. Regardless of any claim of exemption, the building materials in question were not within the statute, for under the facts, they were not in good faith about to be used. All the points of law and argument herein contained are incidental to these two main propositions.”
We shall therefore consider these two points, first taking up the one labeled B. Upon this feature it is sufficient to say that in the bill of exceptions we find the following stipulation:
‘ ‘ That A. 0. Forrester, if called as a witness on behalf of the plaintiff, would testify that he was manager on the work in question and that at the time of this attachment the powder was on the ground about to be used in the construction of the road.”
The case was tried without intervention of a jury, and the court made a finding of fact in which he uses this language:
“That while said powder remained upon said roadbed and was in good faith about to b'e used in the construction of said logging road, defendant Wadhams & Company did cause said powder to be attached by the sheriff of Lane County, Oregon, and later sold at execution sale to one E. .E. Morrison.”
1. It is true that other evidence was introduced tending to contradict the stipulated evidence, supra, but *311the weight of it was for the court, and it has been repeatedly held that the findings of fact made by the trial court in a law action are conclusive, if there is any evidence to support them: Smith v. Badura, 70 Or. 58 (139 Pac. 107). In this connection our attention has been called to the interesting case of Botvin v. Wickersham, 15 Wash. 646 (47 Pac. 25), which was in some respects similar to the case at bar. The Denny Hotel Company was erecting a building in Seattle. Potvin was the contractor. Work on the building had been suspended for a considerable length of time in consequence of litigation. Wickersham, the architect, had reduced his claim to judgment and levied upon certain materials on the ground, and suit was brought to restrain the execution sale. The Washington statute is practically identical with our own. In the opinion in this case, we find the following:
“The statute (Section -1675) exempts materials from seizure under attachments or execution so long as they are in good faith designed to be used in the construction of the building, unless it be upon a claim for the purchase money; and one ground for contention in this case was that the materials were intended to be used in the completion of the building, and whether this was to be done by the hotel company or by the one succeeding to its rights upon the determination of the litigation pending is immaterial; nor would the fact that this litigation had been pending for a number of years affect this question, or necessarily require a finding that there was no intention to use the materials in the completion of the building.”
2. We turn then to the discussion of point A. The statute upon which this action is founded reads thus:
“Whenever any mechanic, artisan, machinist, builder, lumber merchant, contractor, laborer, or other person shall have furnished or procured any materials *312for use in the construction, alteration, or repair of any building or other improvement, such materials shall not be subject to attachment, execution, or other legal process to enforce any debt due by the purchaser of such materials, except a debt due for the purchase money thereof, so long as in good faith the same are about to be applied to the construction, alteration, or repair of such building, structure, or other improvement”: Section 7427, L. O. L.
It is urged by defendant that under this statute plaintiff is not in a position to claim any protection, because he is not the judgment debtor and, in support of its contention, a number of cases are cited which are all based upon the general exemption statute, being Section 227, L. 0. L., the introduction of which is in the following language:
“All property, including franchises, or rights or interest therein, of the judgment debtor, shall be liable to an execution, except as in this section provided. The following property shall be exempt from execution, if selected and reserved by the judgment debtor or his agent at the time of the levy, or as soon thereafter before sale thereof as the same shall be known to him, and not otherwise.”
It will be observed that Section 7427, L. 0. L. being a section in the chapter on mechanics’ liens, contains no such language and cases containing an interpretation of Section 227 are of no practical value in throwing light upon the questions involved here. Our attention has not been called to any case construing the act in question, and it seems that the problem has never before been submitted to this court for solution; but, from the language used, it seems clear to us that the law is designed not only for the benefit of a judgment debtor, but equally for the protection of the materialman “who shall have furnished materials, etc.” Under this act, he may file a lien for his debt *313or he may attach the specific property furnished by him in order to secure payment for his claim, but no other creditor has any right to the remedies of attachment, execution or other legal process upon such materials. Therefore, we conclude that the law gives the plaintiff a right of action in the premises and does not confine its beneficence to a judgment debtor.
3, 4. We cannot agree with defendant’s further contention that in order to avail itself of the exemption the plaintiff must make a timely claim therefor before sale. The exemption is an absolute one which the attaching litigant and the sheriff are presumed to know. The burden is upon them to show any bad faith in the purpose for which the materials are on the ground. We are not called upon to decide whether or not the plaintiff might waive his right to exemption for, while the evidence is conflicting, there is evidence in the record supporting plaintiff’s allegation that he was ignorant of the levy until long after sale, and the trial court has made a finding to that effect.
5. As regards the question of the effect of defendant’s acts as the proximate cause of plaintiff’s injury, it is enough to say that plaintiff has a right to a lien upon the improvement when its materials should be finally used in the construction thereof, and the statute gives it the exclusive right to attach such materials for its debt. Both of these rights have been rendered nugatory by the acts of the defendant, and plaintiff’s debt is still unpaid. The judgment is affirmed.
Affirmed.
Mr. Chief Justice McBride, Me. Justice Burnett and Mr. Justice Moore concur.
*314Former opinion sustained July 31, 1917.